                           Case 3:18-cr-00005-VAB Document 57 Filed 01/16/19 Page 1 of 1

    AO 83 (Rev. 3/l   l) (CT Rev 10/15) Summons in a Crirninal   Case


                                                      UNITED STATES DISTRICT COURT
                                                                                    for the
                                                                        District of Connecticut
                      United States of America                                     )
                                                                                   )
                                       V.                                          )       Case    No.       0205 3:18CR00005-001
                                                                                   )
                      Candace Christine                   li                       )
                                                                                   )
                                                                                   )
                                                                                   )


                                                               SUMMONS IN A CRIMINAL CASE

      YOU ARE SUMMONED to appear before the United States district couú at the time, date, and place set fofih below to
                                                following document filed with the coufi:
ansìMer to one or more offenses or violations based on the

I Indictrnent f                    Superseding      Indictment           I Information I                 Superseding       Information            f    Complaint

I     Probation Violation          Petition !          Supervised Release Violation             Petition Ø Violation Notice                   I       Order of the Court

Place: Honorable Victor Allen Bolden
       United States Courthouse
                                                                                           Coudroom        No.:       2

            91 5 Lafayette Boulevard
            Bridgepoft, CT 06604
                                                                                           Date and     Time:         January     30,2019                10:00   AM

This offense is briefly described as follows:
Ms. Rispole is not complaint with pretrail release conditions.




Date: January 16,2019
                                                                                                               Issuing offcer's



                                                                                                                            Name and Títle

I declare under penalty ofperjury that I have:
I      Executed and retnrned the summons                                      I    Returned the summons unexecnted


 Date:
                                                                                                                   Server's signalure



                                                                                                              Printed name and title

       tNSTRUCIIONS: Check this box to lock fields when completed. lssuing Officer is the Clerk of Court once checked Form CAN NOT be ed¡ted, you moy wont to save this
T form then checkthis    box.
